EXAMINER'S AMENDMENT
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The amendments to the claims have overcome the 112(b) rejections of the claims.
	Furthermore, as was discussed in the previous Office Action, Schier (U.S. Patent Publication No. 2015/0232978) teaches a method for coating a structural component in the form of a tool with a multi-layer wear-protection coating by vacuum-depositing a TiAlN layer (A)/additional intermediate layer followed by a main layer in the form of layer (B) which comprised at least one layer of titanium and Silicon Nitride (TiSiN) wherein an additional upper layer comprised of the main layer/layer (C) of TiSiN and aluminum oxide (Al2O3) in a stack of alternating layers. However, Schier did not fairly teach or suggest that the main layer of titanium and silicon nitride had a formula of (Ti, Sik)Nx where x ranged from 3.00 to 6.33 and k ranged from 1.5 to 4.0.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1, 3, 4 and 7 through 14 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712